Title: To George Washington from Robert Rutherford, 23 January 1797
From: Rutherford, Robert
To: Washington, George


                        
                            Dear Sir 
                            Philada January 23d 1797
                        
                        
                        
                        From motives the most pure and a very generous impulse, I have hastily
                            Committed my sentiment to paper, as I fear for our Common Country, and please to be assured,
                            your reputation & peace of mind, is Very dear to me, because I have ever Considered
                            you as an honest Man, a patriot and firm friend to this people. The Crisis is Critical
                            & Very important. I am aware of the difficulty’s you had in the introduction of our
                            Excellent Goverment and the waring passions, interests, and even Gigantic prejudices of Two
                            great rival nations.The English have too long reaped the most extensive profits, from our
                            commerce, to yield up, the lucritive business, without practizing every artifice to retain
                            it. The French, have doubtless, the same thing in View, and having been our friends, on the
                            most trying occasion, Consider themselves, intitled. So that this great national article is
                            embarrassed, & demands delicacy & address. The French Republic, by way of
                            retaliation, as it were, are Capturing our Vesels and in this there appears to be some
                            Colour of Justice, or the maritime Strength of the united States must ultimately, have been
                            brought into opperation against that people. The Vesels, Provisions & above all the
                            American Seamen. to Say truth this Conduct of the French, has been produced by a Conduct
                            Similar in that of the English, and I Still hope that when the French Republic recur to
                            Justice, and moderation the goverment, will Justly Consider that we Could not prevent
                            either, and after making us feel their power & resentment they will return to
                            friendship dictated by principles of equity and sound,, policy, and that by Your wisdom,
                            moderation, and Patriotism, the great business will be adjusted, Consonant with your Ideas.
                            When that Republic presented their flag, & recently in reply to the House of
                            Delegates, which I am Convinced were Sincere, I will tell you in the fulness of my heart,
                            that an amicable Close of this business would more fully establish your character, (already
                            very high) than any measure of Your life, as a great Majority of the People, of every age and
                            Sex, are extremely desirous to be on good terms with the French Republic, as a great
                            & powerful Sister & benefactor. We no doubt have nothing to do with European
                            politics, in our Stituation, and the art & address is to steer in Such a manner as to
                            avoid offending any. The American mind has been amused, & much abused, by Low
                            insolent Scribblers, who under pretext, of order and Good Goverment, have presumed to make
                            your Virtues, a rallying point, and have insulted, the best Patriots, who would Support you
                            with their fortunes, & even their Lives, if it were, necessary: The difficulty is in
                            avoiding European politics, without offence, to either Britain, or a Sister Republic, rising
                            by our Example, to the highest pitch of human improvement & power, We have indeed
                            Just Cause of Complaint, in what respects the British Goverment, by an indiscriminate
                            Carnage on our frontier, while the people are our ancestors and really possess many Virtues.
                            A Commerce with that nation, is to us, a loosing traffick, and they really Cannot hurt us.
                            Yet Sound policy, perhaps, forbids Crushing them altogether, but that their Violences on the
                            ocean should be restrained is Surely right. Your generous patriotic,, mind, I am sensible has
                            been hurt, by Some publications, but please to be assured that very few, were engaged in the
                            matter, & your magnanimity & goodness of heart, will Commit these to lasting
                            oblivion as personal insult, passion, or prejudice, I am Conscious will not influence you,
                            on the present, great & Very important occasion, when the peace & happiness
                            of a great people, who look up to you as a common Parent, is at Stake. I beg pardon, for
                            this obtrusion of Sentiment. Please to be assured, that I have no Vanity in offering my
                            opinions, or in writing to one Superior in every respect & that will Certainly do what
                            is right & best. So that be the result what it may, I beg that this incoherent
                            letter may be wholy with Yourself, as it Surely will remain, only in the breast of Dear Sir
                            Your affectionate and Most obedient Humble servant
                        
                            R. Rutherford
                            
                        
                    